Appeal by the defen*572dant from a judgment of the County Court, Suffolk County (Kerins, J.), rendered June 5, 2002, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant claims that the court erred in accepting his guilty plea without conducting a sufficient inquiry into whether it was induced by promises outside of the plea agreement (see People v McConnell, 49 NY2d 340, 346 [1980]; People v Sharlow, 12 AD3d 724, 725 [2004]), this claim was not preserved for appellate review (see People v Clarke, 93 NY2d 904, 905 [1999]). Nor is the rare case exception to the preservation requirement applicable herein, because the factual recitation did not “clearly cast[ ] significant doubt upon the defendant’s guilt or otherwise call[ ] into question the voluntariness of the plea” (People v Lopez, 71 NY2d 662, 666 [1988]; see People v Green, 242 AD2d 541, 541 [1997]). The court made sufficient inquiry of the defendant to ensure that the plea was knowingly, voluntarily, and intelligently made (see People v Mead, 27 AD3d 767, 767-768 [2006]). Crane, J.E, Santucci, Florio, Dillon and Balkin, JJ., concur.